Citation Nr: 0618551	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for right carpal tunnel 
syndrome.

In the August 2004 rating decision, the RO also denied 
entitlement to service connection for left wrist strain and 
for hypertension.  The veteran did not subsequently express 
disagreement regarding these issues.  Thus, these matters are 
not presently before the Board.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

Carpal tunnel syndrome of the right wrist was not identified 
during service or within the one-year period following the 
veteran's discharge from active duty, and the preponderance 
of the competent evidence is against finding that the 
veteran's current carpal tunnel syndrome is related to her 
period of military service or any event thereof.


CONCLUSION OF LAW

Carpal tunnel syndrome of the right wrist was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that the RO issued an evidence development letter in 
June 2004 in which the veteran was advised of the evidence 
needed to substantiate her claim, and of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The veteran was also advised to submit any additional 
information or evidence that pertained to her claim.  This 
letter was issued prior to the initial adjudication of her 
claim in the August 2004 rating decision.

Thereafter, in a November 2004 letter, the RO once again 
advised the veteran of the evidence needed to substantiate 
her claim, and of her and VA's responsibilities under the 
VCAA.  The veteran was also advised to inform the RO if there 
was any other evidence or information that she thought would 
support her claim.  This claim was subsequently readjudicated 
by the RO in the April 2005 Supplemental Statement of the 
Case.

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

Although a specific medical opinion addressing the etiology 
of the claimed disability was not obtained in this case, the 
Board finds that such an opinion is not necessary to decide 
this appeal, as explained further in the decision below.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to her claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Relevant Law and Regulations

The veteran is seeking service connection for carpal tunnel 
syndrome of the right wrist.  She essentially contends that 
this disability developed as a result of repetitive wrist 
movement while working with munitions and while performing 
date entry on a computer in service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as organic diseases of the nervous system, 
if such is shown to have been manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

As an initial matter, the Board notes that carpal tunnel 
syndrome is not shown to have become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  Her service medical records are 
negative for any complaints or treatment for right wrist 
problems, and although she reported experiencing wrist pain 
during a February 2001 VA examination, physical examination 
was negative for any findings other than some tenderness to 
palpation on the palmar aspect of the wrist.  No diagnosis of 
any right wrist disability was noted.  Subsequent medical 
records are negative for any further complaints or treatment 
for right wrist problems until November 2003, which was when 
the first diagnosis of carpal tunnel syndrome was noted.  
Consideration of the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 does not, therefore, support a grant of 
service connection.

The Board is cognizant that, even if the criteria for service 
connection under the presumptive provisions are not met, an 
appellant is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board 
has also considered the claim on a direct basis.

However, having reviewed the complete record, the Board finds 
that the preponderance of the evidence establishes that the 
appellant did not incur carpal tunnel syndrome as a result of 
any incident of military service, to include working with 
munitions and/or performing data entry.

In this regard, the Board again notes the veteran's service 
medical records, which are entirely negative for any 
complaints or findings regarding the right wrist.  These 
records show that the veteran underwent several thorough 
physical examinations during service due to a recurring skin 
disorder for which service connection has since been 
established, and the reports of those examinations do not 
show any findings of carpal tunnel syndrome.  In the report 
of a Medical Board evaluation conducted in April 2000, it was 
specifically noted that she had denied arthralgias, and the 
only complaints noted with respect to her right upper 
extremity were erythematous patches resulting from her now 
service-connected skin disorder.  No musculoskeletal or 
neurological findings were indicated in the report.

The first complaints noted in the record regarding the right 
wrist appear in the report of a VA general medical 
examination in February 2001.  At that time, she reported 
experiencing bilateral wrist pain and numbness.  She also 
reported that her duties in service included a considerable 
amount of data entry on a computer, and also included 
screwing fuses into bombs, which required repeated motion of 
the wrists.  Musculoskeletal examination revealed some 
tenderness to palpation on the palmar aspect of both wrists, 
but was otherwise negative.  Neurological examination was 
found to be normal with symmetrical reflexes and no sensory 
deficits.  No diagnosis of carpal tunnel syndrome or any 
other right wrist disability was noted.

VA treatment records reveal no further complaints or findings 
involving the right wrist until November 2003, at which time 
the veteran reported experiencing numbness in her hands.  The 
examiner noted a diagnosis of suspected carpal tunnel 
syndrome.  

Shortly thereafter, in January 2004, the veteran underwent an 
EMG/nerve conduction study.  The results were found to be 
consistent with a diagnosis of carpal tunnel syndrome, right 
only.  In the report of a subsequent VA examination conducted 
in July 2004, the veteran was again given a diagnosis of 
right wrist carpal tunnel syndrome.

In short, the veteran's service medical records are negative 
for any evidence of carpal tunnel syndrome, and the earliest 
diagnosis of that disability does not appear in the record 
until November 2003, approximately three years after service.  
No credible medical evidence on file suggest any relationship 
between the veteran's carpal tunnel syndrome and military 
service.

The Board has considered the subjective complaints of wrist 
pain that were noted during the February 2001 VA examination.  
However, those symptoms were not attributed to a diagnosis of 
carpal tunnel syndrome by the examiner, and the record is 
negative for any further complaints or findings by a health 
care provider until November 2003.  Thus, the Board finds 
that the veteran's subjective complaints at that time cannot 
constitute competent evidence relating her current carpal 
tunnel syndrome to any incident of her military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi,14 Vet. App. 275 (2001) (per curiam). 

Although the veteran is competent to report her symptoms, 
including pain and numbness in her right wrist, it is now 
well-settled that as a lay person without medical training 
she is not competent to comment on medical matters such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1). 

Although the veteran did undergo a VA medical examination in 
July 2004, the report of this examination reflects that the 
examiner did not offer an opinion as to whether the claimed 
disability was related to service.  The Board finds that such 
an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As noted, the 
veteran's service medical records are entirely negative for 
any complaints or findings regarding the right wrist, and the 
earliest post-service diagnosis of carpal tunnel syndrome 
does not appear in the record until approximately three years 
following separation from service.  In light of this record, 
the Board finds that any opinion as to the relationship 
between that disability and military service would likely be 
based on sheer speculation.  The Court has clearly held that 
a medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (noting that the "Board [is] not bound to accept 
opinions of two physicians who made diagnoses . . . almost 20 
years following appellant's separation from service and who 
necessarily relied on history related by appellant").  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's carpal tunnel syndrome was 
incurred in or aggravated by her military service.  Thus, the 
benefit sought on appeal is denied.




ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


